In consolidated actions to recover damages for alleged overpayments and payments due pursuant to contracts between the parties, the appeal is from a judgment of the Supreme Court, Suffolk County (Vitale, J.), entered June 22, 1982, which, after a nonjury trial, was in favor of respondent in the principal amount of $21,586. Judgment modified, on the facts, so as to reduce the principal sum awarded to $18,873.19. As so modified, judgment affirmed, without costs or disbursements. A review of the record indicates that the judgment was fair and reasonably based on the credible evidence. However, the court inadvertently failed to grant a credit to appellant in the sum of $2,712.81. This credit was due under the Cottman Avenue project and was not in dispute. The judgment should be reduced accordingly. Thompson, J. P., Bracken, Rubin and Boyers, JJ., concur.